MEMORANDUM **
Charles Fordjour, an alien and Arizona state prisoner, appeals pro se the district *971court’s order dismissing his 28 U.S.C. § 2241 habeas corpus petition and denial of his recusal motion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion to recuse, United States v. Wilkerson, 208 F.3d 794, 797 (9th Cir.2000), and we review de novo dismissal of a habe-as petition, Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir.2001). We affirm.
The district court properly denied Fordjour’s motion for recusal because Fordjour failed to provide any valid reason why the district court judge’s impartiality might reasonably be questioned. See Wilkerson, 208 F.3d at 797.
The district court properly dismissed Fordjour’s habeas petition because the claims rested upon contingent future events that may not occur, and thus were not ripe for review. See Barapind v. Reno, 225 F.3d 1100, 1114 (9th Cir.2000).
Appellee’s motion filed September 15, 2003, to expand the record on appeal is denied as moot.
Fordjour’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.